Citation Nr: 0110026	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  96-13 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for body stiffness to include as secondary 
to service-connected paranoid schizophrenia.  

2.  Entitlement to an increased disability rating for 
paranoid schizophrenia, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, an increased disability 
rating for paranoid schizophrenia was denied.

The veteran also appeals a March 2000 rating action wherein 
the RO held that new and material evidence had not been 
submitted to reopen a claim of service connection for body 
stiffness.


REMAND

With respect to the veteran's attempt to reopen a claim of 
service connection for body stiffness, a remand is necessary 
to provide him with a Statement of the Case.  Under pertinent 
VA regulations, a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement (NOD).  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2000).  As stated previously, the RO denied the 
veteran's attempt to reopen his claim by means of a March 
2000 rating action.  Subsequently, in June 2000, the veteran 
submitted a handwritten statement wherein the veteran 
expressed his desire to "appeal my claim again."  This 
request was attached to a photocopy of the March 2000 rating 
action.  As this correspondence indicates that the veteran 
was expressing disagreement with the prior denial of his 
attempt to reopen his claim, the Board will construe the 
statement as a NOD to the March 2000 rating action.  Under 
the Court's holding in Manlincon v. West, 12 Vet. App. 238 
(1999), the aforementioned June 2000 NOD initiates review by 
the Board of the RO's March 2000 decision.  Accordingly, this 
issue must be remanded to have the RO issue a Statement of 
the Case regarding the claim.  

With respect to the veteran's claim for an increased rating, 
the Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7, subpart (a), at 2099-2100.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, the veteran submitted a statement in 
June 2000, indicated that he had received recent treatment 
from VA for his psychiatric disorder.  A review of the claims 
folder indicates that these recent treatment records are not 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.  Accordingly, remand is 
necessary to obtain these potentially relevant medical 
records.  

Additionally, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
The evidence shows that that the paranoid schizophrenia was 
last examined for compensation purposes in July 1993.  The 
evidence shows that the veteran failed to report for a VA 
examination scheduled in January 1998.  However, a review of 
the claims folder does not show that he was given notice of 
the time and place of the examination.  The Board notes that 
the information received from the VAMC indicates that the 
veteran had withdrawn his claim.  However, while the evidence 
shows that the veteran withdrew a claim of service connection 
for PTSD in March 1995, the evidence does not show that he 
had withdrawn his claim for an increased rating for his 
schizophrenia

Subsequently, the RO notified the veteran that a new 
examination was being ordered to determine his current level 
of disability.  He was informed that he would be receiving 
notice of the date, time, and place of the examination from 
the VA medical facility that would be conducting the 
examination.  A record dated in February 2000, indicated that 
the veteran failed to report for two examinations scheduled 
in February 2000.  However, a review of the claims folder 
does not show that he was given notice of the time and place 
of the examinations.  Given the length of time since the last 
VA examination, the Board is of the opinion that a new VA 
examination would be probative in ascertaining the current 
level of disability associated with the veteran's paranoid 
schizophrenia.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should furnish to the veteran 
and his representative a Statement of the 
Case addressing the issue of whether new 
and material evidence had been submitted 
to reopen a claim for service connection 
for body stiffness.  This Statement of 
the Case should summarize the law and 
evidence relied on in the determination 
of his claim.  The RO should also inform 
the veteran of his appellate rights with 
respect to his claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
paranoid schizophrenia since November 
1999.  After securing the necessary 
release(s), the RO should obtain these 
records. The RO should document its 
efforts to obtain the requested 
information in the claims folder and any 
other pertinent information referenced by 
the veteran.  If any identified evidence 
is not available, the RO should notify 
the veteran as mandated by the Veterans 
Claims Assistance Act of 2000.  

3.  The RO should also schedule the 
veteran for a VA psychiatric examination 
in order to ascertain the severity of his 
service connected paranoid schizophrenia.  
The RO should ensure that all efforts to 
inform the veteran of the date, time, and 
place of the examination are documented 
in the claims folder.  

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.

c)  The examiner should discuss the 
signs and symptoms due solely to the 
veteran's service connected acquired 
paranoid schizophrenia including the 
frequency or severity of any 
symptoms shown to the extent 
possible.  A complete discussion of 
the appellant's psychiatric 
condition should be included in the 
report.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination(s) report.  
The Court has held that, if the requested 
examination(s) does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is hereby informed that if there is an additional 
evidence that can be obtained or generation, he should submit 
that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




